DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1) ribonucleoprotein comprising all of Cse1, Cse2, Cas7, Cas5, and Cas6; 2) repeat sequences of SEQ ID NO: 1; and 3) a bacterial cell in the reply filed on June 14, 2022 is acknowledged.  Upon further consideration, however, the species election requirement is withdrawn.  Claims 21-40 will be examined in their entirety.

Information Disclosure Statement
The Information Disclosure Statements filed August 4, 2020; October 16, 2020; January 14, 2021; March 15, 2021; May 28, 2021; January 7, 2022; May 13, 2022; and July 18, 2022 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 30 is objected to because of the following informalities:  
It is suggested that “of the gene” be inserted after “strand” in line 2 and after “strand” in line 3.
It is suggested that “of the gene” be inserted after “strand” in line 2 and after “strand” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 21, lines 2-3, it is not clear if the information in the parentheses, “(Cascade complex),” is intended to be a claim limitation or not.
At claim 21, line 9, it is not clear if the information in the parentheses, “(3’),” is intended to be a claim limitation or not.
Claims 22-40 depend from claim 21, and are therefore included in these rejections.
Regarding claim 35, the phrase “e.g.” (for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 39 recites the limitation "the bacterial cell" in   There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 39 be dependent on claim 38, rather than claim 37.
Claim 40 recites the limitation "the Lactobacillus spp. cell" in   There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 39 be dependent on claim 39, rather than claim 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 37-38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claims encompass human cells which are present or intended to be present in a human organism, which is not-statutory subject matter.  As such, the recitation of the limitation “isolated” would be remedial.  See 1077 O.G. 24, April 21, 1987.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,711,267. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘267 patent claims a recombinant nucleic acid construct comprising a CRISPR array comprising two or more repeat sequences and one or more spacer sequences.  The ‘267 patent claims that each of the spacer sequences is complementary to one or more target sequences in a target DNA of a target organism, which target DNA is located immediately adjacent 3’ to a protospacer adjacent motif (PAM).  The ‘267 patent claims that the two or more repeat sequences comprise 20 to 28 consecutive nucleotides of any of SEQ ID NO: 1, 10, 19, 28, 37, 42, 51, 60, which sequences are the same as the instantly claimed sequences.  The ‘267 patent claims that the PAM comprises a nucleotide sequence of 5’-NAA-3’, 5’-AAA-3’, or 5’-AA-3’, which is immediately adjacent to and 5’ of the target sequence.  The ‘267 patent claims that the spacer sequence can be 80% to 100% complementary to the target sequence.  The ‘267 patent claims that the spacer sequences can have a length of about 25 nucleotides to about 40 nucleotides.  The ‘267 patent claims that the spacer sequences comprise a 5’ region and a 3’ region, with the 5’ region comprising a seed sequence and the 3’ region comprising a remaining portion of the spacer sequences.  The ‘267 patent claims that the seed sequence comprises the first 8 nucleotides of the 5’ end of the spacer sequences, is fully complementary to the target sequence and the remaining portion of the spacer sequences are least 80% complementary to the target sequence.  The ‘267 patent claims that the target sequence is located in a gene, optionally in the sense or coding strand or in the antisense or non-coding strand.  The ‘267 patent claims that the target sequence is located in an intragenic region of the gene, which can be located in the sense or coding strand or in the antisense or non-coding strand.  The ‘267 patent claims that the target sequence is located in an intergenic region of the gene, which can be located in the sense or coding strand or in the antisense or non-coding strand.  The ‘267 patent claims that the target sequence is located on a chromosome, a mobile element, an extrachromosomal nucleic acid or a plasmid.  The ‘267 patent claims that the gene encodes a transcription factor or a promoter.  The ‘267 patent claims the gene encodes non-coding RNA, which can be miRNA, siRNA, piwi-interacting RNA (piRNA), or long non-coding RNA (lncRNA).  The ‘267 patent claims that the target organism can be a prokaryote or a eukaryote.  The ‘267 patent claims a recombinant cell comprising the recombinant nucleic acid construct.  The ‘267 patent claims a vector, which can comprise a recombinant nucleic acid encoding a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide.  The ‘267 patent claims that the Cse1 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:82, the Cse2 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 83, the Cas7 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 84, the Cas5 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 85, and the Cas6 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:86, which sequences are the same as the sequences claimed in the instant application.  The ‘267 patent claims that the vector comprises a polynucleotide encoding a Cas3 polypeptide having the nucleotide sequence of SEQ ID NO:87, which encodes the Cas3 having the amino acid sequence of SEQ ID NO:119, which sequences are the same as those claimed in the instant application.
While the ‘267 patent does not specifically claim the type of cell, which can be a Lactobacillus crispatus bacterial cell, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the nucleic acid and vector can be used in the instant applications can be introduced to the recombinant cell as claimed by the ‘267 patent and the instant application.  In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the call can be of a wide variety of cell types, including prokaryotic and eukaryotic cells, such as the mammalian cells and Lactobacillus crispatus cells claimed in the instant application.  Given the claims of the ‘267 patent, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the wide variety of cell types claimed by the instant application.  
Therefore, the claims are not deemed to be patentably distinct.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10, 12, 14, 22, 26, 34-37, 42, 44, 52, 57, and 65-67 of copending Application No. 17/280,436 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘436 application claims a method of modifying the genome of a target organism by introducing a recombinant nucleic acid construct comprising a CRISPR array comprising two or more repeat sequences and one or more spacer sequences.  The ‘436 application claims that each of the spacer sequences is complementary to one or more target sequences in a target DNA of a target organism, which target DNA is located immediately adjacent 3’ to a protospacer adjacent motif (PAM).  The ‘436 application claims that the two or more repeat sequences comprise 20 to 28 consecutive nucleotides of any of SEQ ID NOs: 1-68, which sequences of SEQ ID NOs: 1, 10, 19, 28, 37, 42, 51, 60 are the same as the instantly claimed sequences.  The ‘436 application claims that the PAM comprises a nucleotide sequence of 5’-NAA-3’, 5’-AAA-3’, or 5’-AA-3’, which is immediately adjacent to and 5’ of the target sequence.  The ‘436 application that the spacer sequence can be 80% to 100% complementary to the target sequence.  The ‘436 application claims that the spacer sequences can have a length of about 25 nucleotides to about 40 nucleotides.  The ‘436 application claims that the spacer sequences comprise a 5’ region and a 3’ region, with the 5’ region comprising a seed sequence and the 3’ region comprising a remaining portion of the spacer sequences.  The ‘436 application claims that the seed sequence comprises the first 8 nucleotides of the 5’ end of the spacer sequences, is fully complementary to the target sequence and the remaining portion of the spacer sequences are least 80% complementary to the target sequence.  The ‘436 application claims that the target sequence is located in a gene, optionally in the sense or coding strand or in the antisense or non-coding strand.  The ‘436 application claims that the target sequence is located in an intergenic region of the gene, which can be located in the sense or coding strand or in the antisense or non-coding strand.  The ‘436 application claims that the target sequence is located on a chromosome, a mobile element, an extrachromosomal nucleic acid or a plasmid.  The ‘436 application claims that the gene encodes a transcription factor or a promoter.  The ‘436 application claims that the target organism can be a prokaryote or a eukaryote.  The ‘436 application claims a recombinant cell comprising the recombinant nucleic acid construct.  The ‘436 application claims a vector, which can comprise a recombinant nucleic acid encoding a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide.  The ‘436 application claims that the Cse1 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:82, the Cse2 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 83, the Cas7 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 84, the Cas5 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 85, and the Cas6 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:86, which sequences are the same as the sequences claimed in the instant application.  The ‘436 application claims that the vector comprises a polynucleotide encoding a Cas3 polypeptide having the nucleotide sequence of SEQ ID NO:87, which encodes the Cas3 having the amino acid sequence of SEQ ID NO:119, which sequences are the same as those claimed in the instant application.  The ‘436 application claims that the target organism can be a Lactobacillus spp. bacterial cell.
While the ‘436 application claims a method of using the same recombinant nucleic acid construct to modify a genome of a target organism, rather than a nucleic acid construct/ribonucleoprotein/cell, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the ‘436 application could employ the instantly claimed nucleic acid and vector in order to modify the genome, because the components of the ‘436 application’s method and the instant application are the same.  In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the call can be of a wide variety of cell types, including prokaryotic and eukaryotic cells, such as the mammalian cells and Lactobacillus crispatus cells claimed in the instant application.  Given the claims of the ‘436 application, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the wide variety of cell types claimed by the instant application claimed in the method of the ‘436 application.  
Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 12, and 22-35 of copending Application No. 17/280,454 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘454 application claims a method of screening for a variant cell of an organism by introducing a recombinant nucleic acid construct comprising a CRISPR array comprising two or more repeat sequences and one or more spacer sequences.  The ‘545 application claims that each of the spacer sequences is complementary to one or more target sequences in a target DNA of a target organism, which target DNA is located immediately adjacent 3’ to a protospacer adjacent motif (PAM).  The ‘454 application claims that the two or more repeat sequences comprise 20 to 28 consecutive nucleotides of any of SEQ ID NOs: 1-68, which sequences of SEQ ID NOs: 1, 10, 19, 28, 37, 42, 51, 60 are the same as the instantly claimed sequences.  The ‘454 application claims that the PAM comprises a nucleotide sequence of 5’-NAA-3’, 5’-AAA-3’, or 5’-AA-3’, which is immediately adjacent to and 5’ of the target sequence.  The ‘454 application claims that the spacer sequences can have a length of about 25 nucleotides to about 40 nucleotides.  The ‘254 patent claims that the spacer sequences comprise a 5’ region and a 3’ region, with the 5’ region comprising a seed sequence and the 3’ region comprising a remaining portion of the spacer sequences.  The ‘454 application claims that the seed sequence comprises the first 8 nucleotides of the 5’ end of the spacer sequences, is fully complementary to the target sequence and the remaining portion of the spacer sequences are least 80% complementary to the target sequence.  The ‘454 application claims that the target sequence is located in a gene, optionally in the sense or coding strand or in the antisense or non-coding strand.  The ‘454 application claims that the target sequence is located in an intergenic region of the gene, which can be located in the sense or coding strand or in the antisense or non-coding strand.  The ‘454 application claims that the target sequence is located on a chromosome, a mobile element, an extrachromosomal nucleic acid or a plasmid.  The ‘454 application claims that the target organism can be a prokaryote or a eukaryote.  The ‘436 application claims a recombinant cell comprising the recombinant nucleic acid construct.  The ‘454 application claims a vector, which can comprise a recombinant nucleic acid encoding a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide.  The ‘436 application claims that the Cse1 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:82, the Cse2 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 83, the Cas7 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 84, the Cas5 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 85, and the Cas6 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:86, which sequences are the same as the sequences claimed in the instant application.  The ‘454 application claims that the vector comprises a polynucleotide encoding a Cas3 polypeptide having the nucleotide sequence of SEQ ID NO:87, which encodes the Cas3 having the amino acid sequence of SEQ ID NO:119, which sequences are the same as those claimed in the instant application.  The ‘436 application claims that the target organism can be a Lactobacillus crispatus bacterial cell.
While the ‘454 application claims a method of using the same recombinant nucleic acid construct to modify a genome of a target organism, rather than a nucleic acid construct/ribonucleoprotein/cell, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the ‘454 application could employ the instantly claimed nucleic acid and vector in order to screen for cell variants, because the components of the ‘454 application’s method and the instant application are the same.  In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the call can be of a wide variety of cell types, including prokaryotic and eukaryotic cells, such as the mammalian cells and Lactobacillus crispatus cells claimed in the instant application.  Given the claims of the ‘454 application, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the wide variety of cell types claimed by the instant application claimed in the method of the ‘436 application.  
Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, and 20-29 of copending Application No. 17/280,493 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘493 application claims a method of killing cells in a population of bacterial or archaeal cells by introducing a recombinant nucleic acid construct comprising a CRISPR array comprising two or more repeat sequences and one or more spacer sequences.  The ‘493 application claims that each of the spacer sequences is complementary to one or more target sequences in a target DNA of a target organism, which target DNA is located immediately adjacent 3’ to a protospacer adjacent motif (PAM).  The ‘436 application claims that the two or more repeat sequences comprise the nucleotides of any of SEQ ID NOs: 1-68, which sequences of SEQ ID NOs: 1, 10, 19, 28, 37, 42, 51, 60 are the same as the instantly claimed sequences.  The ‘493 application claims that the PAM comprises a nucleotide sequence of 5’-NAA-3’, 5’-AAA-3’, or 5’-AA-3’, which is immediately adjacent to and 5’ of the target sequence.  The ‘493 application that the spacer sequence can be 80% to 100% complementary to the target sequence.  The ‘493 application claims that the spacer sequences can have a length of about 25 nucleotides to about 40 nucleotides.  The ‘493 application claims that the spacer sequences comprise a 5’ region and a 3’ region, with the 5’ region comprising a seed sequence and the 3’ region comprising a remaining portion of the spacer sequences.  The ‘493 application claims that the seed sequence comprises the first 8 nucleotides of the 5’ end of the spacer sequences, is fully complementary to the target sequence and the remaining portion of the spacer sequences are least 80% complementary to the target sequence.  The ‘493 application claims that the target sequence is located in a gene, optionally in the sense or coding strand or in the antisense or non-coding strand.  The ‘493 application claims that the target sequence is located in an intergenic region of the gene, which can be located in the sense or coding strand or in the antisense or non-coding strand.  The ‘493 application claims that the target sequence is located on a chromosome, a mobile element, an extrachromosomal nucleic acid or a plasmid.  The ‘493 application claims that the gene encodes a transcription factor or a promoter.  The ‘436 application claims that the target organism can be a prokaryote.  The ‘493 application claims a vector, which can comprise a recombinant nucleic acid encoding a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide.  The ‘493 application claims that the Cse1 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:82, the Cse2 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 83, the Cas7 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 84, the Cas5 polypeptide is encoded by the nucleotide sequence of SEQ ID NO: 85, and the Cas6 polypeptide is encoded by the nucleotide sequence of SEQ ID NO:86, which sequences are the same as the sequences claimed in the instant application.  The ‘493 application claims that the vector comprises a polynucleotide encoding a Cas3 polypeptide having the nucleotide sequence of SEQ ID NO:87, which encodes the Cas3 having the amino acid sequence of SEQ ID NO:119, which sequences are the same as those claimed in the instant application.
While the ‘493 application claims a method of using the same recombinant nucleic acid construct to modify a genome of a target organism, rather than a nucleic acid construct/ribonucleoprotein/cell, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the ‘493 application could employ the instantly claimed nucleic acid and vector in order to modify the genome, because the components of the ‘493 application’s method and the instant application are the same.  In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the call can be of a wide variety of cell types, including prokaryotic and eukaryotic cells, such as the mammalian cells and Lactobacillus crispatus cells claimed in the instant application.  Given the claims of the ‘493 application, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the wide variety of cell types claimed by the instant application claimed in the method of the ‘493 application.  
Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636